Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Wisz, Attorney of Record on May 24, 2021.

The application has been amended as follows: 

In the Claims:
In claim 15, line 2, “the minimum has been changed to -- a minimum --.

Claim 17 has been amended as follows:
-- 17.    (Currently Amended)  The assembly as recited in claim 12, wherein a minimum gap of the integrated surge bumper with respect to the outer surface of the outer case is 15-17 times that of a minimum gap of the bumper assembly with respect to the outer surface of the outer case. --

In claim 18, line 4, “that” has been changed to -- a build gap with respect to the outer surface of the outer case --.
In claim 18, the last line has been deleted and replaced with -- 15-17 times that of a minimum gap of a bumper assembly attached to the synchronization ring portion with respect to the outer surface of the outer case. --

The above change to claim 15 has been made to correct lack of antecedent basis. The above changes to claims 17 and 18 have been made to overcome the outstanding rejections under 35 USC 112(a) and 112(b).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/Christopher Verdier/Primary Examiner, Art Unit 3745